Citation Nr: 1109529	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy/neuropathy with sciatica (left lower radiculopathy).

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy/neuropathy with sciatica (right lower radiculopathy).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as the appellant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1982, and from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO that, in pertinent part, granted service connection for left and right lower radiculopathy and assigned respective 10 percent initial disability ratings.  The Veteran filed a timely appeal to the initial ratings assigned.

In August 2007, the Veteran testified at a hearing before the Board, seated in 
St. Petersburg, Florida.  A transcript is of record.  

In January 2009, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the provision of a VA neurological examination.  As the AMC complied with the January 2009 Remand directives, we will proceed to render a decision on the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

	
FINDINGS OF FACT

1.  For the period prior to November 23, 2005, the Veteran's service-connected persistent left lower extremity radiculopathy was manifested by pain and slight numbness of the left lower extremity, with no more than slight sensory loss and no loss of motor function.

2.  From November 23, 2005 through May 16, 2007, the Veteran's service-connected persistent left lower extremity radiculopathy was manifested by pain and numbness of the left lower extremity, with no more than moderate sensory loss and moderate loss of motor function.

3.  From May 17, 2007 through April 23, 2009, the Veteran's service-connected persistent left lower extremity radiculopathy was manifested by pain and numbness of the left lower extremity, with no more than moderately severe sensory loss and moderately severe loss of motor function.

4.  From April 24, 2009, the Veteran's service-connected persistent left lower extremity radiculopathy has been manifested by pain and slight numbness of the left lower extremity, with no more than slight sensory loss and slight loss of motor function.

5.  Prior to November 23, 2005, the Veteran's service-connected persistent right lower extremity radiculopathy was manifested by pain and slight numbness of the right lower extremity, with no more than slight sensory loss and no loss of motor function.

6.  From November 23, 2005 through April 23, 2009, the Veteran's service-connected persistent right lower extremity radiculopathy was manifested by pain and numbness of the right lower extremity, with no more than moderate sensory loss and moderate loss of motor function.

7.  From April 24, 2009, the Veteran's service-connected persistent right lower extremity radiculopathy was manifested by pain and slight numbness of the right lower extremity, with no more than slight sensory loss and no loss of motor function.





CONCLUSIONS OF LAW

1.  Prior to November 23, 2005, the criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

2.  From November 23, 2005 through May 16, 2007, the criteria for a staged rating of 20 percent, but no greater than 20 percent, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

3.  From May 17, 2007 through April 23, 2009, the criteria for a staged rating of 40 percent, but no greater than 40 percent, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

4.  From April 24, 2009 throughout the remainder of the rating period, the criteria for a staged rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

5.  Prior to November 23, 2005, the criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

6.  From November 23, 2005 through April 23, 2009, the criteria for a staged rating of 20 percent, but no greater than 20 percent, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

7.  From April 24, 2009 throughout the remainder of the rating period, the criteria for a staged rating greater than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

Here, the RO, in letters, dated in August 2004, June and July 2005, and September 2006, provided the Veteran with the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The Veteran was also generally notified of the types of evidence VA would assist him in obtaining and informed that he should send information or evidence relevant to the claims to VA.  In addition, the RO provided notice of the law and governing regulations, as well as the reasons for the determinations made regarding the claims, and also informed the Veteran of the cumulative evidence previously provided to VA, or obtained by VA on his behalf.

Service connection for radiculopathy has been established, and the appeal for a higher rating for this disability arises from the Veteran's Notice of Disagreement (NOD) with the initial rating assigned following the grant of service connection.  In September 2006, the Veteran was provided with a letter explaining disability rates and effective dates, as required by Dingess.  In such initial rating appeals initiated by an NOD, VA has no duty to provide additional 38 U.S.C.A. § 5103 notice.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3)).  Because service connection has been granted and an initial rating for this disability has been assigned, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial).  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this initial rating appeal, because the purpose for which such notice was intended to serve has been fulfilled.  

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's VA, private, and service treatment records to assist the Veteran with his claim.  The Board also notes that VA provided the Veteran with VA medical examinations that were thorough and productive of medical findings regarding the severity of the Veteran's radiculopathy disorder.  As such, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the May 2010 Board personal hearing, in Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the August 2007 Board personal hearing, the Acting VLJ fully explained the issues on appeal.  When questioned by his representative and the Acting VLJ, the Veteran discussed his radiculopathy disability, to include the weakness caused by it.  Having reviewed the Veteran's testimony, the Board then remanded the claims to procure a more current VA examination.  As the Veteran was questioned regarding the nature of his radiculopathy, the Board finds that that no evidence was overlooked during the hearing.  The hearing focused on the elements necessary to substantiate the claim for a higher initial rating.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were fulfilled in this case.  

Through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1555; 38 C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).

Neurological manifestations are generally rated by analogy to neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.20, 4.124a (2010).  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Rating Left Lower Extremity Radiculopathy

Prior to November 23, 2005

Regarding the Veteran's left lower extremity radiculopathy, the Board finds that, for the period prior to November 23, 2005, the Veteran's service-connected left lower extremity radiculopathy did not warrant a rating greater than 10 percent.  Reviewing the evidence of record, the Board notes that there are two January 2005 VA examinations that may be relevant to the Veteran's claim.  The first examination was in connection with the Veteran's claim for service connection for a spinal disorder.  The VA examiner found deep tendon reflexes of 2+ in the knees and ankles.  Otherwise, he indicated that sensory examination was normal to pinprick and light touch and gait was normal.  Muscular bulk and tone of the lower extremities were within normal limits.  

The Veteran was also provided a VA peripheral nerves examination in January 2005.  Upon testing in this examination, the Veteran's deep tendon reflexes were indicated to be 2+ with downgoing toes bilaterally.  In addition, sensory examination revealed decrease pinprick and light touch in L5 and S1 distribution.  Muscular bulk and tone of the lower extremities were within normal limits.  Gait was normal.  The VA examiner noted that a December 2004 EMG/nerve conduction study showed no electrodiagnostic evidence for peripheral neuropathy or lumbosacral radiculopathy.  

The Board notes that other VA and private treatment records, dated prior to November 23, 2005, include mostly similar objective results as those noted in the January 2005 VA medical examination reports.  The record indicates that the Veteran experienced an exacerbation of low back pain with radiculopathy symptoms in November 2005.  In a November 16, 2005 private treatment record, the Veteran was treated overnight at a private hospital for acute exacerbation of lower back pain experienced over the previous five days.  As part of the symptomatology, the Veteran indicated experiencing pain radiating from his low back through his left leg.  Upon examination, he reported a tingling sensation and mild numbness.  Upon examination, the private examiner noted that sensory and motor functions were intact, and reflexes were normal.  The private examiner noted that the Veteran walked with a limp, but did not note on which side.  Upon treatment, the Veteran's symptoms mostly resolved.  In a subsequent November 17, 2005 private treatment record, the Veteran again reported pain in his left leg.  At the time of examination, the Veteran reported diminished sensation in the leg.  Upon examination, the examiner noted that sensory and motor functions were intact.  Deep tendon reflexes were 2+ bilaterally.  

Reviewing the lay evidence, in a July 2004 statement, the Veteran reported experiencing left leg radiculopathy over the previous eight weeks.  He indicated that he would experience tingling, numbness and instability in his left leg when he stood for more than a few minutes.  He stated that this affect his ability to stand firmly and continue normal activity.  He indicated that these symptoms would make him "useless for several seconds, to minutes in the day."  In a July 2005 statement, the Veteran reported experiencing radiating left leg pain and numbness.  

Having reviewed all evidence, the Board finds that the Veteran's symptoms more nearly approximate those of a mild incomplete paralysis of the left sciatic nerve for the period prior to November 23, 2005.  As indicated by the Veteran in statements made to VA and examiners during this period, the Veteran experienced pain and numbness in his left leg over this period of time.  However, as stated in the Veteran's July 2004 statement, these symptoms would last for only seconds or minutes each day.  On November 16, 2005, according to the private treatment records, the Veteran experienced an acute exacerbation of back pain.  However, even during this episode, the Veteran's did not experience a reduction of strength, reflexes, or motor function in his left leg, with the potential exception of a limp first noted in a November 17, 2005 private treatment record.  However, the record does not indicate that the limp involved the left leg.  As the Veteran's motor skills, reflexes, and motor function of the left leg were intact prior to November 23, 2005, the Board finds that the evidence does not support a finding of moderate incomplete paralysis of the left sciatic nerve, required for the next higher 20 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

As the preponderance of the evidence does not indicate moderate incomplete paralysis of the left sciatic nerve for this period, a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted at any point prior to December 1, 2005.  Id.  

From November 23, 2005 through May 16, 2007

Reviewing the evidence for the period from November 23, 2005 through May 16, 2007, in a November 23, 2005 private treatment record, the Veteran reported experiencing pain from his left buttock through his left leg posteriorly.  The Veteran reported his current pain as a five out of 10, but reported that hit would sometimes measure a 10 out of 10.  Upon examination, the private examiner noted that the Veteran's deep tendon reflexes were 1+ in both extremities.  Motor strength was 5/5 bilaterally.  Straight leg tests and Babinski tests were negative bilaterally.  The examiner noted that the Veteran was unable to walk heel-to-toe.  

In a December 2005 private treatment record, the examiner noted that the Veteran's left lower extremity muscle bulk and tone were normal; and muscle strength was 5/5.  The Veteran's left L4 dermatomes demonstrated decreased light touch sensation.  Romberg's and straight leg tests were negative.  The Veteran's bilateral Achilles reflex was 1/4.  Bilateral patellar reflex was 2/4.  Hoffman's sign, Babinski sign, and ankle clonus were absent.  The Veteran's left gait was normal, but he displayed a right limp.    

July 2006 and March 2007 private treatment records indicated identical testing results regarding the Veteran's left lower extremity.  

The Veteran was also afforded an additional VA examination dated in January 2006 which showed nearly identical results.  The January 2006 VA medical examination report did not include results of reflex testing.  

The Board notes that the Veteran did not submit any lay evidence, such as statements to VA, regarding this period.  The Veteran's comments to examiners during this period were consistent with the test results.

Considering the results of the Veteran's Achilles and patellar tests, the Board finds that the symptomatology of the Veteran's left lower extremity radiculopathy more nearly approximates that of moderate paralysis of the sciatic nerve for the period from November 23, 2005 through May 16, 2007.  The record indicates that, on November 23, 2005, the Veteran was unable to toe heel walk.  However, this condition apparently was transitory because the subsequent December 2005 private treatment record indicates that the Veteran's left gait was normal.   Therefore, for the period from November 23, 2005 through May 16, 2007, the Board finds that a 20 percent rating is warranted under Diagnostic Code 8520.  As the disability did not result in any further impairment to the left lower extremity, such as chronic difficulty in moving the left foot, the Board finds that the evidence of record during this time period does not indicate that the Veteran experienced numbness or weakness of the left lower extremity greater than the moderate symptomatology contemplated in the 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As the preponderance of the evidence does not indicate moderately severe incomplete paralysis of the left sciatic nerve for this period, a rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted for the period from December 1, 2005 through May 16, 2007.  Id.  

From May 17, 2007 through April 23, 2009

Reviewing the evidence for the period from May 17, 2007 through April 23, 2009, in a May 17, 2007 private treatment record, the Veteran reported experiencing numbness of his lower extremities, including excruciating pains down his left leg in an L4-L5 distribution.  The examiner noted that the Veteran's muscle bulk and tone were normal.  Left foot dorsiflexors, left hamstrings, and left foot plantarflexors muscle strength was 4-/5.  The Veteran's left L4 and L5 dermatomes demonstrated decreased light touch sensation.  Romberg's and straight leg tests were negative.  The Veteran's Achilles reflex was 1/4.  The Veteran's left patellar reflex was 0/4.  Hoffman's sign, Babinski sign, and ankle clonus were absent.  The Veteran's gait and station examination revealed an inability to heel walk on the left.  The examiner advised that the Veteran undergo surgery or risk permanent nerve damage to his left leg.   

The Board notes that additional treatment records from this time period indicate similar symptomatology to that noted in the May 17, 2007 private treatment record.  Considering the absent Achilles test and the Veteran's inability to heel walk using the left foot, the Board finds that the symptomatology of the Veteran's left lower extremity radiculopathy more nearly approximates that of moderately severe paralysis of the sciatic nerve for the period from May 17, 2007 through April 23, 2009, and assigns a 40 percent rating under Diagnostic Code 8520.  Id.  

In making this decision, the Board has taken into account the Veteran's statements regarding his disorder.  Specifically, in a May 2007 statement and his subsequent testimony at the August 2007 Board personal hearing, the Veteran testified that he was experiencing numbness in the left leg, including what he believed was "foot drop."  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  However, the Board notes that the objective evidence contains findings indicating an inability to heel walk on the left, rather than actual "foot drop."  Also, the objective evidence does not indicate any signs of severe symptomatology, including marked muscular atrophy, a requirement for the next higher 60 percent rating under Diagnostic Code 8520.  Therefore, the Board finds that the weight of the evidence of record from this time period indicates that the Veteran experienced symptomatology in the left lower extremity not greater than that contemplated in a 40 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

As the preponderance of the lay and medical evidence does not indicate severe incomplete paralysis of the left sciatic nerve for this period, a rating in excess of 40 percent for radiculopathy of the left lower extremity is not warranted for the period from May 17, 2007 through April 23, 2009.  Id.  

From April 24, 2009

Reviewing the evidence of record that bears on the period from April 24, 2009, in a VA examination report written that day, the Veteran reported constant numbness on the medial side of the left foot and cramping feelings in the left foot occurring every day.  He reported that he experienced ache type-dull pain from the left buttock into the hip down the thigh and into the left knee.  The pain would measure a seven or eight on a scale of 10, would occur about three to four times per year, and would last around three days to three weeks.  He also reported occasional buckling of the left knee.  He denied experiencing pins-and-needles type pain, burning pain, or any flare-ups.  The examiner noted sciatic symptoms and sensory neuropathy in part of the S1 and L5 nerve distribution.  The Veteran displayed normal sensation to light touch on the left leg.  There was normal sensation to pinprick, except sensation was not intact to pinprick on the lateral calf and all the toes of the foot into the distal foot, bilaterally.  There was no increased sensitivity to touch on either leg.  Muscle strength was 5/5 in both legs.  The Veteran's leg muscles were noted to be different sizes.  Specifically, at mid-calf, the Veteran's left leg measured 40.5 centimeters and the right leg measured 41.5 centimeters.  Also, at mid-thigh, the Veteran's left leg measured 54.5 centimeters and the right leg measured 57 centimeters.  The examiner stated that muscle wasting or atrophy of the left leg might be due to nerve damage.  He also noted that the peripheral nerve condition had not affected the Veteran's joints.  The Veteran's gait was wide based, without limping. 

In summation, the April 2009 examiner stated that the Veteran had bilateral lower extremity radiculopathy/neuropathy with sciatica associated with lumbosacral strain with wedging deformity L1 and herniated nucleus pulposus L5-S1.  As no objective weakness related to peripheral neuropathy was noted upon examination, the examiner stated that a determination as to the severity of said weakness was not applicable.  The examiner noted that the Veteran worked as a fire protection inspector.  However, the Veteran indicated that he was currently only working four hours per day due to back surgery.  In discussing how the Veteran's peripheral neuropathy disorder would affect the Veteran's employment and daily activities, the examiner stated that the disorder would have no effect, with the following exceptions: the Veteran could not lift over 30 pounds; he avoided walking or standing longer than one hour at a time, and sitting longer than two hours at a time; he stopped running, jogging, and playing sports; his sex life was limited; and he avoided walking down stairs.  

In a June 2009 private treatment record, the Veteran reported experiencing pain radiating down his legs with numbness in his big toes.  An examiner indicated that the Veteran underwent a lower back fusion procedure in 2008.  Upon physical examination, strength was 5 out of 5.  Sensation was intact except for decreased sensation along the dorsum of the feet.  Deep tendon reflexes were +1 at the knees and ankles.  Upon electrodiagnostic testing, the examiner found evidence of old, chronic multi-level lumbar radiculopathy L4-S1, and no evidence of generalized peripheral neuropathy.  


Considering this evidence, the Board finds that the symptomatology of the Veteran's left lower extremity radiculopathy more nearly approximates that of mild paralysis of the sciatic nerve for the period after April 24, 2009, and assigns a 10 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  The evidence indicates that the Veteran's disability was for this period manifested by numbness of the toes into the distal foot and calf with possibly some reflex difficulties.  Neither the April 2009 VA examination nor the June 2009 private treatment record indicated any current weakness of the left lower extremity due to radiculopathy.  

The Board has considered the Veteran's accounts of occasional pain in the left leg due with some buckling of the left knee due to this condition.  However, the Board notes that, by the Veteran's own account, such symptomatology is transitory and not reflective of the overall disability picture.  Also, although the April 2009 VA examiner indicated that the Veteran possibly experienced some muscle wasting or atrophy due to nerve damage, the Board notes that the potential atrophy, equaling a 2.5 centimeter difference in leg size, left compared with right, is not an example of marked muscular atrophy, required for a 60 percent rating under Diagnostic Code 8520.  As such, the Board finds that the evidence currently does not indicate moderate symptomatology, a requirement for the next higher 20 percent rating under Diagnostic Code 8520.  Therefore, the Board finds that the evidence of record from this time period does not indicate that the Veteran experienced symptomatology greater than that contemplated for a 10 percent rating under Diagnostic Code 8520.  Id.  

As the preponderance of the evidence does not indicate moderate incomplete paralysis of the left sciatic nerve for this period, a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted for the period from April 24, 2009 through the remainder of the of the rating period.  Id.  


Rating Right Lower Extremity Radiculopathy

Prior to November 23, 2005

Regarding the Veteran's right lower extremity radiculopathy, the Board finds that, for the period prior to the November 23, 2005, the Veteran's service-connected right lower extremity radiculopathy did not warrant a rating greater than 10 percent under Diagnostic Code 8520.  Id.  Reviewing the evidence of record, the Board again notes that there are two January 2005 VA examinations that may be relevant to the veteran's claim.  The first examination was in connection with the Veteran's claim for a spinal disorder.  The VA examiner found deep tendon reflexes of 2+ in the knees and ankles.  He also noted decreased pinprick and light touch to the first and second digits of the right foot and extending over the foot to the lateral aspect of the lower leg.  Otherwise, he indicated that sensory examination was normal to pinprick and light touch and gait was normal.  Muscular bulk and tone of the lower extremities were within normal limits.  

The Veteran was also provided a peripheral nerves examination in January 2005.  Upon testing in this examination, the veteran's deep tendon reflexes were indicated to be 2+ with downgoing toes bilaterally.  In addition, sensory examination revealed decrease pinprick and light touch in L5 and S1 distribution.  Muscular bulk and tone of the lower extremities were within normal limits.  Gait was normal.  The examiner noted that a December 2004 EMG/nerve conduction study showed no electrodiagnostic evidence for peripheral neuropathy or lumbosacral radiculopathy.  

The Board notes that other VA and private treatment records, dated prior to November 23, 2005, include similar objective results than those noted in the January 2005 VA medical examination reports.  Reviewing the lay evidence, in a July 2004 and July 2005 statements, the Veteran reported experiencing radiating right leg pain, numbness, cramping, and spasms.  The Board notes that these symptoms, as they were not productive of any loss of motion, reflexes, or strength, are encompassed in the mild symptomatology contemplated in the 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As the preponderance of the evidence does not indicate a moderate incomplete paralysis of the right sciatic nerve, a rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted at any point prior to November 23, 2005.  Id.  

From November 23, 2005 through April 23, 2009

Reviewing the evidence for the period from November 23, 2005 through April 23, 2009, in a November 23, 2005 private treatment record, the Veteran reported pain in his left leg.  Upon examination, the private examiner noted that the Veteran's deep tendon reflexes were 1+ in both extremities.  Motor strength was 5/5 bilaterally.  Straight leg tests and Babinski tests were negative bilaterally.  The examiner noted that the Veteran was unable to walk heel-to-toe.  

In a December 2005 private treatment record, the examiner noted that the Veteran's muscle bulk and tone were normal.  The Veteran's tight L4 and L5 dermatomes demonstrated decreased light touch sensation.  Romberg's and straight leg tests were negative.  Right foot dorsiflexors muscle strength was 4/5.  Right foot inverters muscle strength was 4+/5.  Muscle strength was 5/5 for all remaining muscle groups.  The Veteran's bilateral Achilles reflex was 1/4.  Bilateral patellar reflex was 2/4.  Hoffman's sign, Babinski sign, and ankle clonus were absent.  The Veteran's gait was normal.  Gait and station revealed a mild right limp.  

July 2006 and March 2007 private treatment record indicated identical results regarding the Veteran's right lower extremity.

The Veteran was also afforded an additional VA examination dated in January 2006 which showed nearly identical results.  The Board further notes that the January 2006 VA examiner did not test the Veteran's right leg reflexes.  

In a May 17, 2007 private treatment record, the Veteran reported experiencing numbness of his lower extremities.  The examiner noted that the Veteran's muscle bulk and tone were normal.  Right foot dorsiflexors and plantarflexors muscle strength was 4-/5.  The Veteran's right L4 and L5 dermatomes demonstrated decreased light touch sensation.  Romberg's and straight leg tests were negative.  The Veteran's Achilles reflex was 1/4.  Right patellar reflex was 2/4.  Hoffman's sign, Babinski sign, and ankle clonus were absent.  The Veteran's gait and station examination indicated a limp of the right lower extremity.

The Board notes that additional treatment records from this time period indicate similar symptomatology than that noted in the May 17, 2007 private treatment record.  The record indicates that, on November 23, 2005, the Veteran was unable to toe heel walk.  However, this condition apparently was transitory because the subsequent December 2005 private treatment record indicates that the Veteran's left gait was normal.  However, the Veteran was noted to have a right limp throughout this period of time.  Considering the Veteran's lessened reflexes and the noted right limp, the Board finds that the symptomatology of the Veteran's right lower extremity radiculopathy more nearly matches that of moderate paralysis of the sciatic nerve for the period from November 23, 2005 through April 23, 2009, and assigns a 20 percent rating under Diagnostic Code 8520.  

In making this decision, the Board has taken into account the Veteran's statements regarding his disorder.  Specifically, at the August 2007 Board personal hearing, the Veteran testified that he experienced numbness in his right toe and cramping of the right leg six to eight times per month.  The Board notes that this symptomatology is contemplated in the 20 percent rating assigned for this period.  The Board finds, the evidence does not indicate any signs of moderately severe symptomatology of right leg radiculopathy required for the next higher 40 percent rating under Diagnostic Code 8520.  Therefore, the Board finds that the evidence of record from this time period does not indicate that the Veteran experienced symptomatology greater than that contemplated in a 20 percent rating under Diagnostic Code 8520.  Id.  

As the preponderance of the evidence does not indicate moderately severe incomplete paralysis of the right sciatic nerve for this period, a rating in excess of 20 percent for radiculopathy of the right lower extremity is not warranted for the period from November 23, 2005 through April 23, 2009.  Id.  


From April 24, 2009

Reviewing the evidence that bears on the period from April 24, 2009, in a VA examination report written that day, the Veteran reported constant numbness in his right great toe and his second toe and his lateral right calf.  He reported that he experienced a warm, painful feeling on the ball of his right foot, intermittently every day.  He described this pain as mild.  He stated that he experienced an ache type pain in the right posterior calf about three to four times per week, lasting about half the day, with pain equaling about a five out of 10.  He also described a cramping feeling in the toes of both feet occurring about every other day.  The Veteran stated that he had weakness with intermittent turning of the right ankle if he was not careful.  He denied experiencing pins-and-needles type pain, burning pain, or any flare-ups.  

The April 2009 VA examiner noted sciatic symptoms and sensory neuropathy in part of the S1 and L5 nerve distribution.  The Veteran displayed normal sensation to light touch on the right leg.  There was normal sensation to pinprick, except sensation was not intact to pinprick on the lateral calf and all the toes of the foot into the distal foot, bilaterally.  There was no increased sensitivity to touch on either leg.  Muscle strength was 5/5 in both legs.  The examiner noted that the peripheral nerve condition had not affected the Veteran's joints.  The Veteran's gait was wide based, without limping. 

In summation, the April 2009 examiner stated that the Veteran had bilateral lower extremity radiculopathy/neuropathy with sciatica associated with lumbosacral strain with wedging deformity L1 and herniated nucleus pulposus L5-S1.  As no objective weakness related to peripheral neuropathy was noted upon examination, the examiner stated that a determination as to the severity of said weakness was not applicable.  The examiner noted that the Veteran worked as a fire protection inspector.  However, the Veteran indicated that he was currently only working four hours per day due to back surgery.  In discussing how the Veteran's peripheral neuropathy disorder would affect the Veteran's employment and daily activities, the examiner stated that the disorder would have no effect, with the following exceptions: the Veteran could not lift over 30 pounds; he avoided walking or standing longer than one hour at a time, and sitting longer than two hours at a time; he stopped running, jogging, and playing sports; his sex life was limited; and he avoided walking down stairs.  

In a June 2009 private treatment record, the Veteran reported experiencing pain radiating down his legs with numbness in his big toes.  An examiner indicated that the Veteran underwent a lower back fusion procedure in 2008.  Upon physical examination, strength was 5 out of 5.  Sensation was intact except for decreased sensation along the dorsum of the feet.  Deep tendon reflexes were +1 at the knees and ankles.  Upon electrodiagnostic testing, the examiner found evidence of old, chronic multi-level lumbar radiculopathy L4-S1.  However, there was no evidence of generalized peripheral neuropathy.  

Considering this evidence, the Board finds that the symptomatology of the Veteran's left lower extremity radiculopathy more nearly approximates that of mild paralysis of the sciatic nerve for the period after April 24, 2009, and assigns a 10 percent rating under Diagnostic Code 8520.  The more recent evidence indicates that the Veteran's disability was for this period manifested by mild numbness and pain in the right leg.  Neither the April 2009 VA examination nor the June 2009 private treatment record indicated any current weakness of the left lower extremity due to radiculopathy.  

The Board has considered the Veteran's accounts of occasional pain in the right leg including pain in the calf measuring five out of 10 occasionally.  However, the Board notes that such symptomatology has not been measured objectively, is noted to be transitory and is not reflective of the overall disability picture.  As such, the Board finds that the evidence currently does not indicate moderate symptomatology, a requirement for the next higher 20 percent rating under Diagnostic Code 8520.  Therefore, the Board finds that the evidence of record from this time period does not indicate that the Veteran experienced symptomatology greater than that contemplated for a 10 percent rating under Diagnostic Code 8520.  Id.  

As the preponderance of the evidence does not indicate moderate incomplete paralysis of the right sciatic nerve for this period, a rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted for the period from April 24, 2009 through the remainder of the rating period.  Id.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the rating of the respective service-connected radiculopathy disabilities is inadequate.  Regarding the Veteran's radiculopathy disabilities, the respective ratings assigned under Diagnostic Code 8520 are based on the average impairment of earning capacity resulting from lower extremity radiculopathy.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning between the spine and the lower extremities, including pain, numbness, loss of reflexes, and an abnormal gait.  38 C.F.R. § 4.124a.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the Veteran's lower extremity radiculopathy to be inadequate.  

In short, the record does not indicate that the service-connected radiculopathy of the lower extremities on appeal causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. 

App. 361, 363 (1993) (noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Prior to November 23, 2005, an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied; from December 1, 2005 through May 16, 2007, a staged rating of 20 percent, but no greater than 20 percent, is granted; from May 17, 2007 through April 23, 2009, a staged rating of 40 percent, but no greater than 40 percent, is granted; from April 24, 2009 throughout the remainder of the rating period, a staged rating in excess of 10 percent is denied.  

From November 23, 2005, an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied; from December 1, 2005 through April 23, 2009, a staged rating of 20 percent, but no greater than 20 percent, is granted; from April 24, 2009 throughout the remainder of the rating period, a staged rating in excess of 10 percent is denied.


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


